Case: 17-30001      Document: 00514412284         Page: 1    Date Filed: 04/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-30001
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 3, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

DONALD SAMPSON, Also Known as Yune Sampson,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:14-CR-184-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Donald Sampson appeals his 135-month, within-guidelines sentence for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30001     Document: 00514412284    Page: 2   Date Filed: 04/03/2018


                                 No. 17-30001

conspiracy to possess with intent to distribute five kilograms or more of
cocaine. Sampson contends that the district court erred by assessing him
criminal-history points for four state misdemeanor convictions for which he
was sentenced in 1999 and 2000, which he alleges predate his involvement in
the instant drug-trafficking conspiracy by more than ten years. See U.S.S.G.
§§ 4A1.1(c), 4A1.2(e)(2). Sampson further asserts that the district court com-
mitted plain error by assessing criminal history points for his 2000 Louisiana
aggravated-assault conviction, which he avers is similar to the excluded
offense of disorderly conduct. See § 4A1.2(c)(1).

      Sampson fails to show error—plain or otherwise—with respect to the
guideline calculation. See United States v. Fernandez, 770 F.3d 340, 342,
344−45 (5th Cir. 2014); Puckett v. United States, 556 U.S. 129, 134 (2009). The
record permits a plausible finding that Sampson began his involvement in the
conspiracy no later than the mid-2000’s, and it is not implausible to infer that
conduct occurring in the mid-2000’s began within ten years of 1999. See United
States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). Accordingly, the finding
that Sampson’s convictions qualified for criminal-history points under
§ 4A1.2(e)(2) does not leave us with “a definite and firm conviction that a mis-
take has been made.” United States v. Roussel, 705 F.3d 184, 199 (5th Cir.
2013); see United States v. Gonzalez, 592 F.3d 675, 681 (5th Cir. 2009) (noting
that we “may affirm for any reason supported by the record, even if not relied
on by the district court”).

      Nor does Sampson demonstrate plain error with respect to the inclusion
of his 2000 aggravated-assault conviction in the criminal-history computation.
See Puckett, 556 U.S. at 135. Considering the factors in United States v. Harde-
man, 933 F.2d 278, 281 (5th Cir. 1991), the question whether Louisiana’s
offense of aggravated assault is sufficiently similar to disorderly conduct or


                                       2
    Case: 17-30001    Document: 00514412284     Page: 3   Date Filed: 04/03/2018


                                 No. 17-30001

disturbing the peace to be excluded from the criminal-history computation
under § 4A1.2(c)(1) is, at best, subject to reasonable dispute. See Puckett,
556 U.S. at 135. Notably, Sampson cites no authority, nor are we aware of any,
discussing Louisiana’s aggravated-assault statute in the context of § 4A1.2(c)
or comparing it to the listed excludable offenses. See United States v. Gonzalez,
792 F.3d 534, 538 (5th Cir. 2015). Accordingly, if error occurred, it was neither
clear nor obvious. See Puckett, 556 U.S. at 135.

      AFFIRMED.




                                       3